EVERETT, Chief Judge
(concurring in part and dissenting in part):
I conclude, as did the majority in the Court below, that the military judge did not err in admitting into evidence the three sexually explicit magazines. One of the magazines — a purported sex-education manual — quite clearly portrays, both textually and pictorially, intimate sexual contact between adults and young children. The other two, on the other hand, appear to be rather typical pornography — hard-core, no doubt, but not themselves particularly focused on the type of offenses here at issue. However, it is significant to me that these magazines had been stored by appellant in a locked shed with implements similar to those used in two of the alleged crimes. I would feel more comfortable with the result, though, if the Government had offered expert testimony to confirm the common-sense inference that possession of such magazines under these circumstances tends to prove that the possessor desired to *6commit sexual assaults on young girls. Without such testimony, I could not fault the military judge if he had excluded the magazines, consistent with the rationale of Judge Murdock’s dissent below.
I also agree with the court below that the military judge abused his discretion in allowing the alleged victim’s half-brother to testify about several sex offenses committed on him by appellant 4 or 5 years before. As the Court of Military Review concluded, these offenses were too remote in time and place to sustain the Government’s theory of admissibility — namely, that they evidenced a common scheme or plan.
My only disagreement with the court below concerns their failure expressly to reassess the sentence adjudged in light of their conclusion that the judge had erred by admitting the evidence of appellant’s prior misconduct. Therefore, I would affirm the findings and remand the case to the Court of Military Review solely for reassessment of sentence.